      Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 1 of 11



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone:    (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20
   TECHSHOP, INC., a California corporation,         CASE NO. 4:18-CV-01044-HSG (JCS)
21 DORIS A. KAELIN, in her capacity as
   Chapter 7 trustee for TECHSHOP, INC.,             DEFENDANTS’ MOTION FOR REVIEW
22                                                   OF COSTS TAXED AGAINST
                  Plaintiff,                         DEFENDANTS (DKT. 250), TO RETAX
23                                                   COSTS AGAINST PLAINTIFF (DKT.
          vs.                                        251), OR IN THE ALTERNATIVE, FOR
24                                                   STAY
   DAN RASURE, et al.,
25                                                   Hearing Date: January 16, 2020
                  Defendants.                        Time: 2:00 pm
26                                                   Judge: Haywood S. Gilliam, Jr.
27 AND RELATED COUNTERCLAIMS

28

                                                                       Case No. 4:18-CV-01044-HSG (JCS)
              DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
      Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 2 of 11



 1                               NOTICE OF MOTION AND MOTION
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE pursuant to Federal Rule of Civil Procedure 54(d)(1) and Civil

 4 L.R. 54-1 et seq., Defendants Dan Rasure, TheShop.build, LLC, and TheShop.build San

 5 Francisco, LLC (collectively “Defendants”) hereby respectfully move the Court to review the

 6 Clerk’s Taxation of Costs against Defendants, to retax costs against Plaintiff as claimed on

 7 Defendants’ Bill of Costs, or in the alternative, to stay the Clerk’s Order awarding costs to the

 8 Plaintiff. This Motion is set to be heard on January 16, 2020 at 2:00 pm by the Honorable

 9 Haywood S. Gilliam, Jr. in Courtroom 2 on the 4th Floor of the United States District for the

10 Northern District of California, Oakland Courthouse, 1301 Clay Street, Oakland, CA 94612. This

11 Motion is based on this Notice of Motion and Motion, the accompanying Memorandum of Points

12 and Authorities, the other records and papers provided to the Court herewith, any oral argument,

13 and all other evidence the Court may consider in hearing this Motion.

14          Defendants’ Motion is made on the ground that, based on the jury’s verdict awarding

15 Plaintiff no damages or other monetary relief, Defendants are the prevailing party for purpose of

16 an award of costs.

17

18
19

20

21

22

23

24

25

26
27

28

                                                      -i-                Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
       Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 3 of 11



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2                                   PRELIMINARY STATEMENT
 3          The Court should decline to tax costs against Defendants Dan Rasure, TheShop.build,

 4 LLC, and TheShop.build San Francisco, LLC (collectively “Defendants”) because Defendants,

 5 and not Plaintiff, are the prevailing party in this litigation. Rather, the Court should award

 6 Defendants their taxable costs because they are the prevailing party.

 7          Defendants are the “prevailing party” because the jury did not award Plaintiff any “actual

 8 relief” for infringement of the TECHSHOP marks. Plaintiff did not “achieve[] a material

 9 alteration in the legal relationship of the parties that is judicially sanctioned.” Fifty-Six Hope Rd.

10 Music, Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059, 1078 (9th Cir. 2015) (quoting Klamath Siskiyou

11 Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d 1027, 1030 (9th Cir. 2009)). Rather,

12 Defendants defeated Plaintiff’s attempt to obtain nearly $5 million in damages and materially alter

13 the legal relationship. With Plaintiff obtaining no damages or other monetary relief, Defendants

14 are the “prevailing party.” Accordingly, this Court should review the costs taxed against

15 Defendants, and retax costs against Plaintiff.

16          Alternatively, Defendants respectfully request this Court stay the Clerk’s award of costs to

17 Plaintiff pending determination of Defendants’ Amended Renewed Motion for Judgment of a

18 Matter of Law (Dkt. 254) and resolution of the equitable defenses (Dkts. 255, 256), currently set
19 for hearing on November 7, 2019.

20                                            BACKGROUND
21          This is a trademark infringement action.1 Plaintiff alleged federal trademark infringement

22 based on Defendants’ alleged unauthorized use of Plaintiff’s marks for the word TECHSHOP,

23 which were registered with the U.S. Patent and Trademark Office. (See TX0351, TX0352).

24 Defendants answered and denied infringement. (Dkt. 50). Defendants sought dismissal of the

25

26
27

28       1 While the marks at issue in this case are technically service marks, the parties have
     repeatedly referred to them as “trademarks.”
                                                       -1-               Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
       Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 4 of 11



 1 action, cancellation of Plaintiff’s registrations, and an award of attorneys’ fees and costs. (Id.;

 2 Dkt. 42).2

 3          Trial commenced on June 3, 2019, at which Plaintiff argued that Defendants’ use of the

 4 names “TechShop 2.0” and “TheShop.build,” and use (for 3 days) of a logo for “TheShop.build”

 5 infringed the TECHSHOP marks.3 After the seven-day trial, the jury returned a verdict finding

 6 that “TechShop 2.0” and “The Shop.build” willfully infringed Plaintiff’s marks, but awarded no

 7 damages or other monetary relief to Plaintiff. (Dkt. 217.) The jury determined that Plaintiff

 8 suffered no actual damages, suffered $0 in lost licensing revenue as a result of the infringement,

 9 and that the Plaintiff should be awarded $0 in Defendants’ profits. (Id.)

10          Following the verdict, and pursuant to Court order (see Dkt. 220), the parties jointly

11 requested that the Court delay entering judgment until after the Court ruled on Plaintiff’s motion

12 for a new trial on damages and on Defendants’ renewed motion for judgment as a matter of law

13 and their equitable defenses, and for that reason did not submit a proposed judgment. (Dkt. 222.)

14 The Court set a schedule for post-trial briefing, but declined to delay entering judgment. (Dkt.

15 224.) On June 26, the Court entered an order of final judgment in favor of Plaintiff. (Dkt. 223.)

16 Plaintiff submitted a Bill of Costs on July 9 (Dkt. 226), to which Defendants objected. (Dkt. 232.)

17 Defendants submitted a Bill of Costs on July 10 (Dkt. 228), to which Plaintiff objected. (Dkt.

18 231.) On August 6, the Clerk of the Court taxed costs against Defendants in the amount of
19 $1301.41 (the full amount claimed by Plaintiff) and disallowed all costs claimed by Defendants,

20 citing Reason Code “E” (“outside the ambit of Civil Local Rule 54-3”). (Dkts. 250, 251; see

21 generally L.R. 54-4, Form CAND 133.)

22                                         LEGAL STANDARD
23          A party claims costs under Fed. R. Civ. P. 54(d)(1) by filing a Bill of Costs, and the Clerk

24 of the Court may tax costs no sooner than 14 days thereafter. Fed. R. Civ. P. 54(d)(1); Civil L.R.

25 54-4(b). The Clerk is required to consider any objections filed pursuant to Civil L.R. 54-2 before

26
27      2 Defendant Dan Rasure also counterclaimed alleging a fraud cause of action. (Dkt. 42).

28      3 The evidence presented at trial is discussed in detail in Defendants’ Amended Motion for
     Judgment as a Matter of Law. (Dkt. 254.)
                                                       -2-               Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
        Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 5 of 11



 1 determining whether to tax costs. Civil L.R. 54-4(b). Within seven days after the Clerk serves the

 2 notice taxing costs, a party may make a motion for judicial review of the Clerk’s actions. Fed. R.

 3 Civ. Pro. 54(d)(1). The District Court reviews the Clerk’s determination de novo. Lopez v. S.F.

 4 Unified Sch. Dist., 385 F. Supp. 2d 981, 1000-01 (N.D. Cal. 2005).

 5          Section 1117 of the Lanham Act allows a party who prevails in litigation brought under

 6 Section 1114 of the same title the possibility of recovering “the costs of the action.” 15 U.S.C. §

 7 1117 (a); see, e.g., Zynga Inc. v. Waas, 2011 WL 588147, at *1 (N.D. Cal. Jan. 31, 2011), report

 8 and recommendation adopted, WL 588050 (N.D. Cal. Feb. 10, 2011) (citing 15 U.S.C. § 1117(a));

 9 see also Fed. R. Civ. P. 54(d); see generally Civil L.R. 54. To be the “prevailing party” under the

10 Lanham Act, a party must “achieve[] a material alteration in the legal relationship of the parties

11 that is judicially sanctioned.” Fifty-Six Hope Rd. Music, Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059,

12 1078 (9th Cir. 2015).4 By virtue of “defeating such an alteration,” the defendant is considered the

13 prevailing party. Overstreet v. Farm Fresh Co. Target One, LLC, 2014 WL 4371427, at *3 (D.

14 Ariz. Sept. 4, 2014) (“If a party prevails by winning a judicially sanctioned material alteration in

15 the legal relationship, then defeating such an alteration must also be sufficient.”); cf., Klamath,

16 589 F.3d at 1030 (noting a plaintiff is considered the prevailing party only if the plaintiff obtains

17 “actual relief” from the defendant).

18                                              ARGUMENT
19 I.       DEFENDANTS ARE THE PREVAILING PARTY
20          Defendants are the prevailing party in this case because the jury awarded Plaintiff no

21 damages or any other form of material relief.5 (Dkt. 217.) To be considered the prevailing party,

22 it is not enough for a plaintiff to achieve a “purely technical or de minimis” judgment that does not

23 “affect the obligations of the defendants toward the plaintiff.” Park, ex rel. Park v. Anaheim

24

25     4 “The term ‘prevailing party’ . . . is a term of art that courts must interpret consistently
26 throughout the United States Code.” Klamath, 589 F.3d at 1030 (citing Buckhannon Bd. & Care
   Home, Inc. v. W. Va. Dep’t of Health and Human Res., 532 U.S. 598, 603 (2001)).
27     5 Defendants’ argument in support of the position that they are the prevailing party in this
28 litigation is set out in more detail in Defendants’ Amended Renewed Motion for Attorneys’ Fees
   and Costs (Dkt. 257.)
                                                       -3-               Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
       Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 6 of 11



 1 Union High School, 464 F.3d 1025, 1036 (9th Cir. 2006). A mere “moral victory . . . is not

 2 enough.” Klamath, 589 F.3d at 1031. Instead, the plaintiff must obtain “actual relief” such as

 3 damages or some similar relief that materially alters the parties’ positions. See id. Absent such a

 4 result, it is the defendant who is properly considered the prevailing party. See id. at 1030;

 5 Overstreet, 2014 WL 4371427, at *3. For example, a jury that returns a verdict of copyright or

 6 trademark infringement but awards no damages or other relief has granted the plaintiff no “actual

 7 relief” and effected no “material alteration” in the legal relationship between the two parties; it has

 8 only delivered the plaintiff a moral victory. See, e.g., Milton H. Greene Archives, Inc. v. Julien’s

 9 Auction House, LLC, 2007 WL 4898365, at *3 (E.D. Cal. Dec. 20, 2007), aff’d, 345 Fed. App’x

10 244, 249 (9th Cir. 2009); see also Poland v. Chertoff, 494 F.3d 1174, 1186–87 (9th Cir. 2007)

11 (denying prevailing-party status to plaintiff whose damages award was vacated on appeal because

12 plaintiff had not obtained “any relief on the merits of his claims,” despite holding that plaintiff had

13 established liability on one of his claims). This is not enough to award the plaintiff “prevailing

14 party” status; rather, it is the defendant who has in fact prevailed in the litigation. See Hewitt v.

15 Helms, 482 U.S. 755, 760 (1987) (holding that a plaintiff must “receive at least some relief on the

16 merits of his claim before he can be said to prevail”).

17          Here, although the jury entered a finding of infringement against Defendants, the jury also

18 declined to award Plaintiff any monetary relief. The jury’s finding was purely technical in nature:
19 it did not materially impact the Defendants’ obligations toward the Plaintiff. See Park, 464 F.3d at

20 1036. Despite reporting in its bankruptcy filings that the value of the lawsuit was at least

21 $5,000,000, Plaintiff took nothing from this case. In re TechShop, Inc., Case No. 18-50398, Dkt.

22 1, p. 13 (N.D. Cal. Bankr. Feb. 26, 2018). And, although Defendants ceased their two-day use of

23 the name “TechShop 2.0” and their three-day use of the allegedly infringing logo for

24 “TheShop.build,” such changes were made voluntarily and without a “judgment on the merits or a

25 court-ordered consent decree.” Cadkin v. Loose, 569 F.3d 1142, 1148 (9th Cir. 2009). As such,

26 the judgment of infringement is a “de minimis” judgment that does not confer prevailing party
27 status on Plaintiff. Park, 464 F.3d at 1036.

28

                                                       -4-               Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
       Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 7 of 11



 1          Instead, Defendants should be considered the prevailing party in this litigation. See

 2 Overstreet, 2014 WL 4371427, at *3; see also Milton H. Greene Archives at *3, (holding that the

 3 defendant was the prevailing party when the judgment for plaintiff without any award of damages

 4 was a “de minimis judgment . . . that confer[red] no rights” on the plaintiff and, correspondingly,

 5 “d[id] not affect the obligations of the defendants toward the plaintiff”), aff'd, 345 F. App'x 244

 6 (9th Cir. 2009).

 7          As the jury’s verdict in this case “confer[red] no rights” on Plaintiff and did not “affect the

 8 obligations” of Defendants, Defendants are the prevailing party. Accordingly, Defendants request

 9 (1) that the Court reverse the Clerk’s action taxing costs against Defendants (Dkt. 250) and

10 disallow all costs claimed by Plaintiff, and (2) that the Court reverse the Clerk’s action

11 disallowing all costs claimed by Defendants (Dkt. 251) and tax all such costs against Plaintiff.

12 II.      DEFENDANTS’ REQUESTED COSTS ARE RECOVERABLE.
13          The Clerk’s reason for disallowance of Defendants’ costs was listed as “E” for “total

14 costs.” The Clerk did not provide a reason for disallowance as to any of the individual categories

15 of costs. Thus, Defendants understand that the basis for the disallowance is the Clerk’s apparent

16 incorrect belief that Plaintiff was the prevailing party. As discussed above, Defendants are the

17 prevailing party.

18          To the extent Defendants’ costs were disallowed for other reasons, the Clerk did not state
19 the basis for doing so, and there was no valid basis for doing so. Defendants are entitled to all of

20 the costs requested. Plaintiff previously filed objections to certain of Defendants’ requested costs

21 (Dkt. 231), but those objections lacked merit. Plaintiff objected to Defendants’ request for costs

22 associated with obtaining trial transcripts on the basis that a notice of appeal has not been filed.

23 Costs for trial transcripts are recoverable even before a notice of appeal is filed. City of Alameda,

24 Cal. v. Nuveen Mun. High Income Opportunity Fund, 2012 WL 177566, at *4 (N.D. Cal. Jan. 23,

25 2012). “Courts in the Northern District generally allow for recovery of costs for one copy of the

26 trial transcript.” Apple Inc. v. Samsung Elecs. Co., Ltd., 2014 WL 4745933, at *7 (N.D. Cal. Sept.
27 19, 2014) (citing TransPerfect Global, Inc. v. MotionPoint Corp., 2014 WL 1364792, at *3 (N.D.

28 Cal. Apr. 4, 2014) ). Moreover, “various courts in the Northern District tax the costs for pretrial

                                                       -5-               Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
       Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 8 of 11



 1 hearing transcripts for claim construction and summary judgment hearings.” Id. (citations

 2 omitted). And, while the costs of other transcripts are not usually recoverable, parties “reasonably

 3 could incur the expense of obtaining transcripts of all of the court proceedings” where a case is

 4 “contentiously litigated, and the parties ... often made arguments based on the words very recently

 5 spoken by participants or by the court, sometimes using strained interpretations of the words or

 6 pulling them out of context.” Affymetrix, Inc. v. Multilyte Ltd., 2005 WL 2072113, at *2 (citing

 7 Intermedics, Inc. v. Ventritex, 1993 WL 515879, at *4 (N.D. Cal. Dec. 2, 1993) ); Phoenix Techs.

 8 Ltd. v. VMWare, Inc., 2018 WL 4700347, at *3 (N.D. Cal. Sept. 30, 2018); Vectren

 9 Communications Servs. v. City of Alameda, 2014 WL 3612754, at *3 (N.D. Cal. July 22, 2014).

10          Plaintiff also objected to the fees for service of subpoenas for someone other than the

11 marshal. Local Rule 54-3(a)(2), however, allows “[f]ees for service of process by someone other

12 than the marshal acting pursuant to Fed. R. Civ. P. 4(c).” (emphasis added).

13          Plaintiff objected to Defendants’ copy fees for preparing witness binders, claiming that the

14 binders were not trial exhibits. Courts in this District, however, have allowed recovery of costs

15 associated with creating witness binders. See, e.g., Am. Color Graphics, Inc. v. Travelers Prop.

16 Cas. Ins. Co., 2007 WL 832935, at *5 (N.D. Cal. Mar. 19, 2007) (allowing recovery of costs

17 associated with trial exhibits and necessary witness binders); Emblaze Ltd. v. Apple Inc., 2015 WL

18 1304779, at *6 (N.D. Cal. Mar. 20, 2015) (allowing “recovery for blowbacks created for trial”);
19 Apple Inc. v. Samsung Elecs. Co., 2015 WL 4967769, at *12 (N.D. Cal. Aug. 20, 2015) (allowing

20 Apple to recover the costs of producing the witness binders containing exhibits, as those binders

21 were “necessarily obtained for use in the case.”) Plaintiff further objected to the reproduction

22 costs reflected in Draper Exs. J, K, and L, which reflect printing of trial exhibits, saying that it was

23 not clear that they were trial exhibits as opposed to witness binders. As discussed above, even if

24 they were witness binders, those costs are taxable. But, the costs referenced in Draper Exs. J, K,

25 and L were copies of trial exhibits so that there would be hard copies available during trial.

26 Indeed, Defendants submitted hard copies of the admitted exhibits to the Courtroom Deputy as
27 required by this Court’s procedures. These costs are recoverable regardless of whether all of the

28 printed trial exhibits were admitted. In re Ricoh, 661 F.3d at 1367; see also Apple I Costs Order

                                                       -6-               Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
       Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 9 of 11



 1 *8 (Civil Local Rule 54–3(d)(5) “allows recovery for materials ‘to be used’ at trial and does not

 2 require actual use of each item so prepared”).” Apple Inc. v. Samsung Elecs. Co., 2015 WL

 3 4967769, at *13 (N.D. Cal. Aug. 20, 2015).

 4           Contrary to Plaintiff’s arguments, Defendants’ expenses of producing e-discovery

 5 documents, including redactions, are recoverable, both under 28 USC 1920(2) as well as under the

 6 Local Rules. Exemplification and copying includes more than old-fashioned photocopies,

 7 particularly where, as here, the documents at issue are electronically stored. ESI cannot be

 8 produced until it can be located, separated from other data, extracted and converted into a usable

 9 form, and transferred to a storage device for delivery. That this is recoverable is evident from the

10 section entitled “Reproduction & Exemplification: Guidance re: Electronic Discovery” on the last

11 page of the Form CAND 133 (Bill of costs), which states:

12           While there may be special circumstances in individual cases, the following kinds
             of document production costs are generally considered taxable unless a stipulation
13           or order in the case provides otherwise:

14           Auto feed scanning of hard copy documents
             Bates stamp
15           Blowback scanning of paper documents
             Conversion of native files to different format for production
16           Data archive
             Document coding
17           Electronic Discovery deliverables
             Electronic label/Bates numbering
18           External hard drive used for production; copying files to storage media for
             production
19           Heavy litigation scanning
             Image endorsing (electronic labeling or numbering)
20           Load file creation
             Metadata extraction
21           OCR (optical character recognition)
             Slip sheets
22           TIFF conversion
23
             The activities utilized here, and for which costs were claimed, are identified by
24
     bolding. As explained in the Declaration of Ann McFarland Draper (Dkt. 228-20, ¶¶ 9-12), the
25
     volume of documents was overwhelming and it was necessary to run algorithms and searches to
26
     identify responsive documents and privileged documents. This involved automation, not
27
     intellectual effort, and the cost is recoverable.
28

                                                         -7-              Case No. 4:18-CV-01044-HSG (JCS)
                 DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
      Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 10 of 11



 1          Likewise, the cost of redaction is recoverable. As discussed in the Draper Declaration (id.

 2 ¶ 12), Plaintiff's counsel had a relationship with Maker Nexus, a competitor of Defendants; the

 3 document requests Plaintiff propounded were extremely broad and included customer information,

 4 business plans and other trade secrets. Plaintiff sought—albeit unsuccessfully—to obtain

 5 Defendants’ customer list. To the extent that the responsive electronic information contained

 6 protected data, it had to be redacted to prevent disclosure to the competitor. Defendants should

 7 not have to bear the redaction expense, which was uniquely attributable to the association between

 8 the competitor and Plaintiff's counsel.

 9          Thus, to the extent that the Clerk disallowed any of Defendants’ costs on the basis that the

10 costs are not recoverable, that decision was incorrect. Each of the costs requested by Defendants

11 are allowable. Since Defendants are the prevailing party, the Court should retax Defendants’ costs

12 against Plaintiff.

13 III.     THE COURT SHOULD STAY ANY AWARD OF COSTS WHILE DEFENDANTS
            POTENTIALLY CASE-DISPOSITIVE MOTIONS REMAIN PENDING.
14
            As noted above, the parties previously jointly requested that the Court delay entering final
15
     judgment while certain, potentially case-dispositive, motions remained outstanding. In particular,
16
     Defendants’ Amended Renewed Motion for Judgment as a Matter of Law (Dkt. 254) and
17
     Defendants’ briefing on equitable defenses of acquiescence, estoppel, and laches (Dkts. 255, 256)
18
     remain pending before the Court.
19
            Defendants are the prevailing party even if these motions are not granted, for the reasons
20
     discussed above. However, if the Court grants Defendants’ motion for judgment as a matter of
21
     law or rules in favor of Defendants on any of the equitable defenses, it would be indisputable that
22
     Defendants are the prevailing party in this litigation, and any award of costs against Defendants
23
     would be improper. In light of these pending motions, the Court should, at the very least, stay any
24
     order taxing costs until after the resolution of Defendants’ pending motions.
25

26
27

28

                                                      -8-                Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
     Case 4:18-cv-01044-HSG Document 258 Filed 08/13/19 Page 11 of 11



 1 IV.      CONCLUSION
 2          For the foregoing reasons, the Court should grant Defendants’ motion and reverse the

 3 Clerk’s action taxing costs against Defendants, and should instead tax against Plaintiff the costs

 4 claimed in Defendants’ Bill of Costs.

 5

 6 DATED: August 13, 2019                        By          /s/ Andrea Pallios Roberts
                                                      Ann McFarland Draper (Bar No. 065669)
 7                                                    courts@draperlaw.net
                                                      Draper Law Offices
 8                                                    75 Broadway, Suite 202
                                                      San Francisco, California 94111
 9                                                    Telephone:    (415) 989-5620
10
                                                      QUINN EMANUEL URQUHART &
11                                                    SULLIVAN, LLP
                                                      Kevin P.B. Johnson (Bar No. 177129)
12                                                    kevinjohnson@quinnemanuel.com
                                                      Andrea Pallios Roberts (Bar No. 228128)
13                                                    andreaproberts@quinnemanuel.com
                                                      555 Twin Dolphin Drive, 5th Floor
14                                                    Redwood Shores, California 94065-2139
                                                      Telephone:    (650) 801-5000
15                                                    Facsimile:    (650) 801-5100

16                                                    Ed DeFranco (Bar No. 165596)
                                                      eddefranco@quinnemanuel.com
17                                                    51 Madison Avenue, 22nd Floor
                                                      New York, NY 10010
18                                                    Telephone:   (212) 849-7000
                                                      Facsimile:   (212) 849-7100
19
                                                      John E. Nathan (Pro Hac Vice)
20                                                    jnathan155@yahoo.com
                                                      John E. Nathan LLC
21                                                    1175 Park Avenue
                                                      New York, NY 10128
22                                                    Telephone:    (917) 960-1667

23                                                    Attorneys for Defendants and Counterclaimants

24

25

26
27

28

                                                       -9-              Case No. 4:18-CV-01044-HSG (JCS)
               DEFENDANTS’ MOTION FOR REVIEW OF COSTS TAXED AND TO RETAX COSTS, OR ALTERNATIVELY TO STAY
